STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE by and among INTERCONTINENTAL RESOURCES, INC. a Nevada Corporation; and CHINA VALVE HOLDINGS LIMITED a Samoa Corporation; effective as of December 18, 2007 Page 1 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into as of this 18th day of December, 2007 (the “Agreement”), by and among Intercontinental Resources, Inc., a Nevada corporation with its principal place of business located at 9454 Wilshire Blvd., Suite 301, Beverly Hills, California 90212 (“INCL"); the undersigned INCL Shareholders (the “INCL Shareholder”) and China Valve Holdings Limited, a Samoa Corporation, with its registered office at No.93 West Xinsong Road, Kaifeng City, Henan Province, P.R.C (“China Valve”). WHEREAS, this Agreement provides for the acquisition of China Valve whereby China Valve shall become a wholly owned subsidiary of INCL and in connection therewith, INCL shall issue 40,000,000 total of shares of INCL common stock, which will represent, and equate to, 99.8% of the issued and outstanding INCL common stock to China Valve or its designated entities after the transaction is closed. WHEREAS, the boards of directors of INCL and China Valve have determined, subject to the terms and conditions set forth in this Agreement, that the transaction contemplated hereby is desirable and in the best interests of their stockholders, respectively.This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. Agreement NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived herefrom, it is hereby agreed as follows: ARTICLE I REPRESENTATIONS, COVENANTS AND WARRANTIES OF INTELISYS AND INTELISYS SHAREHOLDERS As an inducement to and to obtain the reliance of China Valve, INCL represents and warrants as follows: Section 1.1Organization.INCL is a corporation duly organized, validly existing, and in good standing under the laws of Nevada and has the corporate power and is duly authorized, qualified, franchised and licensed under all applicable laws, regulations, ordinances and orders of public authorities to own all of its properties and assets and to carry on its business in all material respects as it is now being conducted, including qualification to do business as a foreign corporation in the jurisdiction in which the character and location of the assets owned by it or the nature of the business transacted by it requires qualification.Included in the Schedules attached hereto (hereinafter defined) are complete and correct copies of the articles of incorporation, by-laws and amendments thereto as in effect on the date hereof.The execution and delivery of this Agreement does not and the consummation of the transactions contemplated by this Agreement in accordance with the terms hereof will not violate any provision of INCL’s articles of incorporation or by-laws.INCL has full power, authority and legal right and has taken all action required by law, its articles of incorporation, its by-laws or otherwise to authorize the execution and delivery of this Agreement. Page 2 Section 1.2Capitalization.The authorized capitalization of INCL consists of 300,000,000 shares of common stock, $0.001 par value per share and is not authorized to issue any shares of preferred stock.As of the date hereof, INCL has 106,500 common shares issued and outstanding. All issued and outstanding shares are legally issued, fully paid and nonassessable and are not issued in violation of the preemptive or other rights of any person.There are no securities, warrants or options authorized or issued. Section 1.3Subsidiaries.
